FILED
                           NOT FOR PUBLICATION
                                                                            FEB 17 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARTIN RINCON,                                   No. 14-55331

              Plaintiff - Appellant,             D.C. No. 2:12-cv-10583-PJW

  v.                                             MEMORANDUM*

CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                   Patrick J. Walsh, Magistrate Judge, Presiding

                      Argued and Submitted February 1, 2016
                               Pasadena, California

Before: PAEZ and M. SMITH, Circuit Judges, and SILVER, Senior District
Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The Honorable Roslyn O. Silver, Senior District Judge for the U.S.
District Court for the District of Arizona, sitting by designation.
      Martin Rincon appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      Rincon first argues the Administrative Law Judge (“ALJ”) erred in rejecting

the opinion of Dr. Ross, Rincon’s treating physician. The ALJ relied on the

opinion of an examining physician and other evidence in the record in concluding

Dr. Ross’s opinion should be discounted. By doing so, the ALJ provided the

requisite “specific, legitimate reasons based on substantial evidence in the record”

for rejecting Dr. Ross’s opinion. Id. at 1111. Any conflicts between Dr. Ross’s

opinion, the opinion of the examining physician, and the other evidence were for

the ALJ to resolve. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).

      Rincon next argues the ALJ erred in rejecting the opinion of an examining

physician, Dr. Ritvo, regarding Rincon’s mental health. The ALJ relied on the

opinion of a different examining physician, the testimony of a mental health expert

at the hearing, and other evidence in the record in reaching her conclusions

regarding Rincon’s mental health. The ALJ did not err. Molina, 674 F.3d at 1111.




                                          2
      Rincon also argues the ALJ erred in accepting the Vocational Expert’s

(“VE”) testimony. According to Rincon, the VE’s testimony conflicted with

agency policy. That is not accurate. The agency policy does not require that

limitations on the ability to stoop and use of a cane result in a finding of disability.

See SSR 96-9p, 61 Fed. Reg. 34478-01, 34482 (July 2, 1996) (“[R]estriction to

occasional stooping should, by itself, only minimally erode the unskilled

occupational base of sedentary work.”); id. (observing that “an individual who uses

a medically required hand-held assistive device” may be able to perform sedentary

unskilled occupations). The VE took into account Rincon’s limitations when

determining the type of jobs Rincon could still perform.

      Finally, Rincon argues the ALJ erred by relying on the VE’s testimony

regarding the number of available jobs. At the hearing before the ALJ, Rincon’s

counsel did not challenge the VE’s expertise. “A VE’s recognized expertise

provides the necessary foundation for his or her testimony.” Bayliss v. Barnhart,

427 F.3d 1211, 1218 (9th Cir. 2005). Thus, there was an adequate basis for the

VE’s testimony regarding the number of jobs available. Moreover, any error

regarding the number of available jobs of a particular type was harmless in that

Rincon did not challenge the VE’s testimony regarding the number of other types




                                            3
of jobs available. Molina, 674 F.3d at 1111 (“[W]e may not reverse an ALJ’s

decision on account of an error that is harmless.”).

      AFFIRMED.




                                          4